Citation Nr: 0304274	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-05 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to outpatient dental 
treatment.





ATTORNEY FOR THE BOARD

Michael Holincheck








INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.


REMAND

The veteran served on active duty from October 1952 to 
October 1958.  

The veteran originally sought entitlement to outpatient 
dental treatment in December 1958.  A dental rating decision, 
dated in December 1958, determined that conditions relating 
to teeth # 2 and 11 were deemed as incurred or aggravated 
during World War II (the form was out of date and it is clear 
that the determination referred to the Korean War).  Teeth # 
1, 6, 7, 9, 10, 13, 16, 17, 20, 21, 22, 27, 28, 29, and 31 
were found to have conditions incurred or aggravated during 
peacetime service.  The rating decision further determined 
that the veteran was not entitled to compensation, that there 
was no dental trauma in service and that his dental condition 
was not due to combat or status as a prisoner of war (POW).  

The veteran was notified of the December 1958 dental rating 
decision in January 1959.  The notice advised the veteran 
that the listed teeth, # 2 and 11, (referred to as a dental 
condition) were determined to have been incurred or 
aggravated during service.  He was further advised that he 
was eligible for treatment on a one-time basis for the dental 
condition that was incurred during wartime.  The notice also 
informed the veteran that care beyond a one-time basis could 
be provided for a wartime dental condition if the condition 
was traceable to a period of service where the veteran was a 
POW or it was determined that the condition was the result of 
combat wounds or other service trauma.  The notice stated 
that more than one-time care could be provided for dental 
conditions incurred in peacetime if the veteran was 
discharged for a disability incurred in the line of duty or 
that he be in receipt of compensation for a service-connected 
disability.

The veteran did not appeal the decision within one year after 
the date of notice.  The decision became final as to the 
several determinations to include the finding of no dental 
trauma in service, no combat injury and no status as a POW.

Evidence of record shows that the veteran was afforded dental 
care in February 1959.

The veteran submitted another claim for entitlement to 
outpatient dental treatment in February 1961.  The veteran's 
claim was denied that same month.  He was advised that he had 
received his one-time authorized outpatient dental care.  He 
was further advised that he did not meet any of the 
exceptions that would allow for entitlement to more than the 
one-time outpatient dental care.  The veteran did not appeal 
that determination and the decision became final.

The veteran submitted his current claim in September 2001.  
He listed his disability as dental and involving broken teeth 
in service.  The veteran's claim was denied in February 2002.  
The veteran was informed that he did not meet any of the 
necessary criteria to establish entitlement to outpatient 
dental treatment.

In his March 2002 notice of disagreement, the veteran said 
that he was hit in the mouth with a rifle butt while 
stationed in Germany in 1953 or 1954.  He said that the 
trauma to his mouth caused problems with his front teeth.  He 
also said that he was treated at the time by a German dentist 
with "less than the desired results."

The VAMC in Dallas provided a statement of the case (SOC) in 
April 2002 that provided the statutes and regulations relied 
on in adjudicating the veteran's claim.  

Neither the February 2002 decision or the April 2002 SOC 
address the fact that the December 1958 dental rating had 
previously determined that there was no evidence of dental 
trauma in service and that this rating decision had become 
final when the veteran failed to appeal the decision within 
one year.  Nor was the denial of outpatient treatment in 
February 1961, and that that decision had become final, 
addressed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  As such the veteran can only 
reopen his claim for entitlement to dental treatment, based 
on trauma he alleges occurred in service, if he presents new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000.  This 
law is applicable to the veteran's claim.  See 38 U.S.C.A. § 
5107 note (West 2002).  VA has also issued final regulations 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the changes "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The veteran has not been apprised of the provisions of the 
VCAA or of the implementing regulations.  Further, the United 
States Court of Appeals for Veterans Claims (Court), has 
found that the notice provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) do apply to "those claimants who seek 
to reopen a claim by submitting new and material evidence, 
pursuant to 38 U.S.C. § 5108."  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the Court has remanded 
a number of cases for a lack of proper notice being provided 
to claimants.  Thus, the veteran must be informed of the 
provisions of the VCAA and the implementing regulations.  He 
must also be informed of the evidence necessary to complete 
his application for benefits and informed of the evidence, if 
any, that the VAMC will obtain on his behalf and what 
evidence the veteran's responsibility at a minimum.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The VAMC should inform the veteran of 
the provisions of the VCAA and its 
implementing regulations.  The VAMC should 
also notify the veteran of the 
requirements for reopening his claim for 
outpatient dental treatment.  He should be 
advised as to what evidence is needed to 
reopen his claim, what evidence the VAMC 
will obtain on his behalf, if any, and 
what evidence is his responsibility to 
provide.  

2.  Thereafter, the VAMC should re-
adjudicate this claim by ascertaining if 
new and material evidence has been 
submitted to reopen it, and if so, 
adjudicating the matter on the merits.  If 
the benefits sought on appeal remain 
denied, the veteran, and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, to include the VCAA and its 
implementing regulations, considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VAMC.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


